Filed 7/1/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 167







In the Matter of the Adoption of A.J.S. and T.J.S., minor children



M.M.S. and T.M.S., 		Petitioners and Appellees



v.



J.A.B., 		Respondent and Appellant







No. 20150140







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Tracy J. Lyson, 720 Main Avenue S., P.O. Box 2105, Fargo, ND 58103, for petitioners and appellees; submitted on brief.



Steven Balaban, 200 N. Mandan Street, Bismarck, ND 58501, for respondent and appellant; submitted on brief.

Adoption of A.J.S. and T.J.S.

No. 20150140



Per Curiam.

[¶1]	The father of two minor children appeals from a judgment terminating his parental rights and granting an adoption petition by the children’s stepfather.  The father argues there was insufficient evidence to terminate his parental rights and to allow the adoption to proceed without his consent.  We conclude the district court’s findings are not clearly erroneous, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom